t c memo united_states tax_court carlos v yguico and jennifer c yguico petitioners v commissioner of internal revenue respondent docket no filed date carlos v yguico and jennifer c yguico pro sese ray m camp jr for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the deficiency all statutory references are to the internal_revenue_code code in effect continued resulted from petitioners’ failure to report distributions of dollar_figure from qualified retirement accounts and an additional tax of dollar_figure under sec_72 for early withdrawal before trial the parties submitted a stipulation of settled issues in which petitioners conceded the entire deficiency as determined by respondent the only remaining issue is whether petitioners are liable for the accuracy-related_penalty we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in california when they filed their petition petitioner husband is an attorney with a practice focused on real_estate during he became an equity partner in a law firm petitioners thereafter began to see large increases in their tax_liabilities which they were not always able to pay timely by they owed a significant amount of tax-related debt to help discharge this debt petitioners during withdrew dollar_figure from qualified retirement accounts they held at merrill lynch they received forms 1099-r distributions from pensions annuities retirement or profit-sharing continued for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar plans iras insurance contracts etc reflecting the amounts withdrawn the forms 1099-r indicated that these distributions were early_withdrawals josé c guico prepared petitioners’ tax_return mr guico had prepared petitioners’ tax returns for many years and is a close friend of petitioners mr guico was familiar with their financial situation and was aware that they were using funds from their retirement accounts to pay their tax_liabilities petitioner wife handled the family’s financial affairs her usual practice was to collect all documents relevant to preparation of their tax_return such as forms w-2 wage and tax statement and place them in a ziplock bag as she received them when april approached she would take the ziplock bag to mr guico who would use the enclosed documents to prepare the return after preparing the return mr guico would generally discuss with petitioners the total amount of tax due and then file their return electronically petitioners were aware that the withdrawals from their retirement ac- counts represented taxable_income they also understood that any forms 1099-r they received were relevant to preparation of their return and should have been provided to mr guico although petitioners credibly testified that the forms 1099-r were the type of documents that petitioner wife would normally have put in the ziplock bag petitioners did not closely review these documents and could not testify categorically that they actually supplied the forms 1099-r to mr guico mr guico did not testify at trial the court received into evidence for im- peachment purposes a sworn statement by mr guico which petitioners had sup- plied to the irs before trial in that statement mr guico avers that he did not re- call seeing the forms 1099-r among the documents furnished by petitioner wife on their timely filed tax_return petitioners did not report the dollar_figure of distributions from their qualified retirement accounts or the dollar_figure additional tax imposed by sec_72 mr guico prepared this return very close to the filing deadline and filed it electronically petitioners did not review the completed return before it was filed or at any time afterwards on date respondent mailed petitioners a notice_of_deficiency reflecting an increase in taxable_income attributable to the retirement_plan distribu- tions a additional tax and an accuracy-related_penalty under sec_6662 petitioners timely petitioned this court opinion the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the notice_of_deficiency determined and petitioners have conceded an understatement of income_tax of dollar_figure this amount comfortably exceeds both dollar_figure and of the total_tax required to be shown on petitioners’ return respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax see sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of production the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer ibid reasonable_cause may be shown by demonstrating reliance on the advice of a competent tax professional sec_1_6664-4 c income_tax regs to justify such reliance t he advice must be based upon all pertinent facts and circumstances id para c i the reliance defense is not available if the taxpayer fails to disclose a fact that he knows or reasonably should know to be relevant to the proper tax treatment of an item ibid the taxpayer must therefore establish that he supplied the return preparer with all necessary infor- mation and that the incorrect return was a result of the preparer’s mistakes 94_tc_473 citing 59_tc_473 petitioners contend that they had reasonable_cause for failing to report the retirement_plan withdrawals because they relied on mr guico to prepare their tax_return accurately we find this argument unpersuasive for two reasons first petitioners did not establish that they supplied mr guico with all the information needed to prepare an accurate return although they testified that they saw the forms 1099-r their testimony regarding the delivery of those forms to mr guico was limited to their general practices when gathering_tax documents they did not categorically testify that they supplied him with these forms mr guico did not testify at trial and the court received into evidence a sworn statement by him stating that he did not recall seeing the forms 1099-r among the documents provided by petitioner wife under these circumstances petitioners have not car- ried their burden of proving that mr guico was supplied with all the pertinent facts when he prepared their return second even if petitioners provided mr guico with all the necessary information they did not act reasonably because they failed to review the com- pleted return before mr guico filed it electronically petitioners received retire- ment distributions in excess of dollar_figure and understood that these distributions were taxable such distributions are reported on line sec_15 and of form_1040 u s individual_income_tax_return had petitioners made even a cursory review of their return they would have seen zero on line sec_15 and and realized that the return was incorrect having declined to review their own return peti- tioners may not shift responsibility for its accuracy to their accountant see stough v commissioner t c __ __ slip op pincite date 136_tc_585 88_tc_654 finding no reasonable_cause where review of return would have revealed omission of dividend income 70_tc_465 even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included aff’d 651_f2d_1233 6th cir to reflect the foregoing decision will be entered for respondent
